Citation Nr: 0125739	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-14 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis, lumbar spine, with spurring at L5-S1.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1949 to August 1952 
and from June 1954 through June 1971; he retired with more 
than 20 years of service.  

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which, in pertinent part, 
denied an evaluation in excess of 20 percent for the 
veteran's service-connected osteoarthritis of the lumbar 
spine, with spurring at L5-S1, and which denied entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU). 

The veteran requested a hearing before the Board.  That 
hearing was conducted before the undersigned Member of the 
Board at the RO in August 2001.  During that hearing, the 
veteran submitted additional private clinical evidence.  The 
veteran submitted a written waiver of the his to have that 
additional evidence reviewed by the RO prior to appellate 
review.  See 38 C.F.R. § 20.1304(c) (2001).

Other issues

During the pendency of this appeal, the RO denied an 
evaluation in excess of 10 percent for service-connected left 
wrist arthritis and denied compensable evaluations for 
service-connected arthritis of the right shoulder and the 
left shoulder.  The veteran did not disagree with or appeal 
those determinations, and those issues are accordingly not 
before the Board on appeal at this time.

During the veteran's personal hearing, his representative 
alluded to the fact that the veteran would be filing a claim 
of entitlement to service connection for diabetes mellitus.  
See the hearing transcript, page 8.  That issue is not 
currently on appeal. 


FINDING OF FACT

The veteran's service-connected osteoarthritis of the lumbar 
spine with L5-S1 spurring is currently manifested by back 
pain interfering with walking, sitting, standing, lying down, 
and sleeping, and subjective complaints of sciatic pain, but 
is not manifested by demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings in the lower extremities.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for service-
connected osteoarthritis of the lumbar spine with L5-S1 
spurring have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R.§ 4.71a, Diagnostics Code 5010, 5003, 
5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability evaluation in excess of 
20 percent for service-connected osteoarthritis of the lumbar 
spine with L5-S1 spurring.  He contends, in substance, that 
his service-connected arthritis has become worse and is more 
severe than is currently recognized by VA.  

The veteran's claim of entitlement to TDIU will be addressed 
in the REMAND portion of this decision.

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2000).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.5.

The lumbosacral and sacroiliac joints are considered as one 
anatomical segment for rating purposes.  See 38 C.F.R. § 
4.66.

Specific schedular criteria

The RO has assigned a 20 percent evaluation to the veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine under the provisions of 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010-5293.  

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5292, limitation of lumbar spine motion 
will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, which pertains to intervertebral 
disc disease, a 20 percent rating is assigned for 
intervertebral disc syndrome which is moderate with recurring 
attacks, a 40 percent rating is warranted for intervertebral 
disc syndrome that is severely disabling with recurring 
attacks and intermittent relief, and a 60 percent evaluation 
is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

Where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, consideration of the entire 
recorded medical history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2001); see also Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

By a rating decision issued in September 1978, the veteran 
was granted service connection for osteoarthritis, spurring 
L5-S1, lumbar spine; this disability was evaluated as 10 
percent disabling under Diagnostic Code 5003.  

A November 1991 private medical statement reflected that the 
veteran had degenerative disc disease and degenerative 
arthritis of the lumbar spine which was progressive and 
limited his ability to lift, bend and stoop.  The veteran was 
approved for disability retirement from the Federal Employees 
Retirement System (FERS) effective in January 1992.   In a VA 
rating decision dated in March 1992, the veteran's evaluation 
for his service-connected osteoarthritis, spurring L5-S1, 
lumbar spine, was increased to 20 percent.

By a decision issued in December 1992, the veteran was 
awarded disability benefits by the Social Security 
Administration, which determined that the veteran had not 
engaged in substantial gainful employment since September 
1991, due to degenerative arthritis of the lumbar spine, high 
blood pressure and depression.

VA outpatient treatment records dated in January 1999 reflect 
that the veteran presented on an emergency basis for 
evaluation of back pain.  The veteran reported that he was 
unaware of any injury triggering the new, acute exacerbation 
of back pain.  The veteran was able to ambulate and get out 
of the chair easily.  He complained of mid-low back pain and 
pain following the sciatic nerve pattern down the back of his 
leg.  Magnetic resonance imaging (MRI) of the spine disclosed 
possible abnormality in the lumbar and lower thoracic 
regions, but a follow-up bone scan disclosed only thoracic 
degenerative joint disease.  

Treatment notes from VA pain clinic reflect that the veteran 
underwent a series of three sacroiliac joint injections with 
the third having been performed in March 1999.  On follow-up 
evaluation in April 1999, the veteran reported significant 
relief following those injections.  MRI revealed multilevel 
degenerative disc disease but no focal herniated disc.  There 
was also some spinal stenosis related to disc disease and 
degenerative arthritis.  May 1999 VA outpatient treatment 
notes reflected that the veteran continued to complain of 
chronic back pain, but did not report exacerbation or acute 
back pain.  In June 1999, the veteran underwent right 
radiofrequency denervation of the right sacroiliac joint.  

By a claim submitted later in June 1999, the veteran sought 
an evaluation in excess of 20 percent for his service-
connected osteoarthritis.

VA examination conducted in July 1999 disclosed that the 
veteran reported using a cane when needed, but he did not 
bring the cane to the examination.  The veteran reported 
having low back pain on a constant basis.  In addition to 
non-steroidal anti-inflammatory medications, the veteran was 
also taking Robaxin and Darvocet.  He reported that sleeping 
in a supine position increased his low back pain.  He 
reported occasional use of a corset-type back brace.  He 
reported that his low back pain was precipitated by sleeping 
in a supine position, and prevented him from sleeping, 
walking, lifting, and mowing grass.  

On examination, no muscle spasms or postural abnormalities 
were noted.  Deep tendon reflexes were 2+ in the lower 
extremities.  Flexion was to 85 degrees, extension to 30 
degrees, lateral flexion to 35 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  Radiologic examination 
showed degenerative disc disease and degenerative arthritis 
of the lumbar spine.  MRI disclosed degenerative disc disease 
with no herniation.  The examiner concluded that the 
veteran's range of back motion was somewhat limited as a 
result of his weight, and noted that the veteran had no 
"inordinate amount of pain" during the examination.

VA outpatient treatment records dated from July 1999 through 
February 2000 reflect that the veteran was primarily treated 
for other disabilities.  Those records are devoid of any 
notation of complaints or treatment of back pain, other than 
continuation of medications.

A private medical statement dated in July 2001 reflects that 
the veteran has chronic loss of motion in the back and 
persistent pain as a result of severe degenerative disc 
disease "at three levels and almost total collapse of the 5th 
level."  The statement noted that a spinal fusion might be 
needed at some time in the future, but the veteran's present 
treatment was through conservative management.

A May 2001 private medical statement reflects that the 
veteran complained of numbness and tingling in the toes.  
Lower extremity strength was normal with no gross atrophy and 
no foot atrophy.  There was decreased sensation to "pin" 
and touch in the feet.  The veteran had a normal gait and 
normal ability to walk on the toes and on the heels with a 
little bit of support.  Muscle tone in the lower extremities 
was normal.  There was no tremor.  There were one or two 
contraction fasciculations in the calves bilaterally.  Deep 
tendon reflexes at the ankles (ankle jerk) was -4 bilaterally 
on a -4/+4 scale.  Vibration was also decreased to -3 in the 
toes.  The examiner concluded that his symptoms were 
suggestive of diabetic peripheral neuropathy.

A June 2001 evaluation disclosed minimal slowing of right 
peroneal and tibial conduction velocities with absent right 
sural and low amplitude right superficial peroneal sensory 
responses, suggesting the possibility of a mild underlying 
peripheral neuropathy.

A July 2001 medical statement noted that the veteran had 
findings in the lower extremities consistent with diabetic 
peripheral neuropathy, and that other testing had ruled out 
an intraspinal lesion, although there was significant 
degenerative disease at multiple levels throughout the 
lumbosacral spine.

During his August 2001 testimony before the Board, the 
veteran testified that he was forced to leave his job because 
of his service-connected back disability.  He testified that 
this disability was becoming worse and that he was now having 
difficulty ambulating.  He reported difficulty arising from a 
sitting position and radiation of pain into the extremities.  
The veteran testified that he was unable to lift anything 
weighing more than 5 to 10 pounds and that some days he was 
unable to stand up as a result of the back pain.  He further 
testified that no treatment was effective to relieve the 
pain, although he had attempted all types of treatment, 
including injections in pain clinic.  The injections would 
relieve his pain, but only for a brief time, lasting from 5-7 
days up to two weeks, but then the pain would return to the 
previous level.  He was unable to sleep in a supine position, 
and often had to sleep in a recliner rather than in a bed.  
He was unable to do chores.  

Analysis

Initial matter - VA's duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) [to be codified 
at 38 U.S.C.A. § 5103A]. 
Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) [to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 2000.  
In this case, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered this matter in light of 
the VCAA and the supporting regulations.  Having done so, and 
as will be discussed below, the Board finds that the record 
is ready for appellate review.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, after having carefully reviewed the record on 
appeal, the Board has concluded that the requirements of the 
VCAA have been effectively satisfied with respect to the 
issue addressed in this decision.

It is clear that the veteran received appropriate notice in 
the form of the 11 page Statement of the Case which was 
issued by the RO in June 2000.  The Board further  observes 
that the veteran has been informed of the types of evidence 
that could be submitted by him in support of his claims.  In 
fact, he has submitted medical evidence in support of his 
claim, accompanied by waiver of RO consideration thereof, as 
well as his lay testimony before the Board in August 2001.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  The veteran has not pointed 
to any pertinent evidence which exists and which has not been 
associated with the veteran's claims folder.  The veteran 
has, in fact, testified that there is no other clinical 
evidence available.

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence, in the form of 
the veteran's July 1999 VA examination report, VA outpatient 
treatment records from April 1999 to February 2001, and 
private clinical records dating from May 2001 to July 2001.  
The Board sees no need for scheduling another examination. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits for the issue addressed 
in this decision.

Discussion

The Board notes that, as part of the April 2000 rating 
decision, the RO changed the particular diagnostic code under 
which the veteran is evaluated from Diagnostic Code 5003 to 
Diagnostic Codes 5010 and 5293.  The choice of a diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the evidence reflects that degenerative disc 
disease, as well as degenerative joint disease, has been 
medically diagnosed.  Moreover, as noted by the RO, 
evaluation under Diagnostic Code 5293 is more favorable to 
the veteran than evaluation under the previously-assigned 
diagnostic code (5003) because, unlike Diagnostic Code 5003, 
Diagnostic Code 5293 provides a maximum schedular evaluation 
of 60 percent.  Additionally, as explained by the Board in 
the law and regulations section above, consideration of 
Diagnostic Code 5010 necessarily involves consideration of 
Diagnostic Code 5003. 

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board finds that the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine is most consistent with the application of 
Diagnostic Code 5293, and that diagnostic code is 
appropriate.  The veteran's symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
5293.  The veteran's lumbosacral spine disability is 
manifested principally by symptoms usually associated with 
degenerative disc disease, such as pain on motion, spasm, and 
pain radiating into the loser extremities.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5293.

It is clear that Diagnostic Code 5292 could also be used in 
rating the veteran's disability.  However, the maximum 
disability rating allowed under that Diagnostic 
Code is 40 percent, when severe limitation of motion of the 
lumbar spine is present.  The medical evidence, moreover, 
reflects that the veteran has only "somewhat limited" range 
of motion of the lumbar spine, which has been ascribed 
chiefly to his weight rather than to his osteoarthritis.  

Even though the evidence of record shows that the veteran's 
service-connected limitation of motion is mild, the Board 
notes the veteran's complaints that motion of his lumbar 
spine becomes severely painful after almost any activity, 
including picking up objects weighing 5 pounds, or sleeping 
in a supine position.  Additionally, the medical evidence 
reflects that the veteran has multi-level degenerative joint 
disease and multi-level degenerative disc disease, which is 
described as "severe".  

The veteran has stated that his back pain is constant and 
severe, and that there is little relief.  There is no medical 
evidence that contradicts the veteran's statements with 
regarding to the continuing nature of the pain.  The Board 
notes the veteran's consistent reports during the pendency of 
the claim regarding the severity and constant nature of the 
lumbosacral pain, together with the veteran's reports that 
almost any activity, including sleeping supine, prolonged 
sitting, prolonged standing, or lifting any object heavier 
than 5 to 10 pounds, can precipitate exacerbation of pain.  
The Board finds that the lumbar spine disability picture more 
nearly approximates the criteria for severe disability, so as 
to warrant a 40 percent evaluation, when consideration is 
given to the veteran's recurring attacks of significant or 
increased back pain.  See  38 C.F.R. § 4.21 [it is not 
expected that all cases will show all the findings specified; 
above all, a coordination of rating with impairment of 
function will be expected in all cases.


The Board further determines that the veteran's 
symptomatology does not meet the criteria for the next higher 
evaluation, 60 percent.  As discussed in greater detail 
above, assignment of a 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief.  

In particular, the reports of the July 1999 VA examination 
and the May 2001 private examinations, as well as the VA 
outpatient reports, are devoid of any findings of 
demonstrable muscle spasm.  No examination report, or 
treatment note, reflects that the veteran had absent ankle 
jerk reflex, although the strength of that reflex varied 
somewhat from examination to examination (2+ in July 1999 to 
-4 in May 2001).  

The  Board acknowledges that there is evidence of mild 
neurologic findings, including decreased vibratory sensation 
and decreased sensation to touch and pain in the feet and 
tingling or numbness of the toes.  However, the private 
physician who supplies a July 2001 medical statement 
indicated that the veteran "really didn't have a lot of 
neuropathy."  That examiner also concluded that he veteran's 
neuropathy was, at least in part, peripheral neuropathy 
related to diabetes.  As noted in the Introduction, the 
veteran has indicated that he will be filing a claim of 
entitlement to service connection for diabetes mellitus.    

In addition, the veteran's gait was normal, and he was able 
to walk on his toes and heels.  The evidence establishes that 
the veteran has not used any assertive device routinely, 
although he does use a cane at times.  In view of the clear 
medical findings that there was no focal herniation of any 
disc, and in view of the absence of any pronounced neurologic 
findings, the criteria for a 60 percent evaluation for 
service-connected lumbosacral disability are not met.    

The Board has considered whether an evaluation in excess of 
40 percent is warranted under any other diagnostic code.  
However, a 40 percent evaluation is the maximum schedular 
evaluation available under other diagnostic codes applicable 
to evaluation of lumbosacral disability, including DC 5292, 
which provides criteria for evaluation of limitation of 
lumbosacral spine motion, and Diagnostic Code 5295, which 
provides criteria for evaluation of lumbosacral strain.  
Thus, an evaluation in excess of 40 percent is not available 
under these diagnostic codes. 

According to VAOPGCPREC 9-98, VA General Counsel determined 
that if a musculoskeletal disability is rated under a 
specific diagnostic code that involves limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VAOPGCPREC 36-97 held that Diagnostic Code 5293 involves loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic or lumbar 
vertebrae.

However, as discussed above, the 40 percent evaluation 
assigned in this decision includes specific consideration of 
the range of motion affected when the veteran is having an 
exacerbation of pain.  The Board has therefore already 
considered the veteran's complaints of pain, and finds that 
an evaluation in excess of 40 percent is not warranted.  
Furthermore, there is no evidence of additional functional 
impairment due to pain, such as weakness, fatigability, 
incoordination and the like, and the veteran has pointed to 
none.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted. 
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti- 
pyramiding regulation, 38 C.F.R. § 4.14.

In this case, the Board is unable to identify any separately 
ratable disabilities stemming from the veteran's service-
connected osteoarthritis of the lumbar spine.  The is no 
doubt that the veteran has complained of neurological 
symptomatology in his lower extremities.  As discussed above, 
the medical evidence suggests that such may be associated 
with diabetes mellitus, which as yet has not been service 
connected.  Even if the complained of neurological symptoms 
were ascribed to the veteran's service-connected 
osteoarthritis, however, there exists no separately ratable 
entity (Bierman involved foot drop).  The criteria in 
Diagnostic Code 5293 specifically encompass neurological 
symptoms such as the veteran describes. 

As a final initial matter, the Board notes in passing that 
the veteran and his representative have not requested 
consideration of an extraschedular rating for osteoarthritis 
of the lumbar spine, although the veteran is seeking TDIU 
benefits.  To the extent that the claim for TDIU is an claim 
for an extraschedular evaluation, that claim will be 
addressed in the REMAND appended to this decision.  The RO 
has not considered an extraschedular evaluation for the 
veteran's lumbosacral disability.  The Board is therefore 
without authority to address the matter of extraschedular 
ratings, and will not do so.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

In summary, for the reasons and bases expressed above the 
Board finds that the veteran is entitled to an increased 
disability rating, 40 percent, for his service-connected back 
disability.  To that extent, the appeal is allowed. 


ORDER

Entitlement to a 40 percent disability evaluation for 
osteoarthritis, lumbosacral spine, with spurring L5-S1, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran also seeks entitlement to TDIU.  In essence, he 
contends that his service-connected disabilities, principally 
his back disability, preclude him from seeking or retaining 
gainful employment.  He contends, further, that he was 
retired from employment with the federal government due to 
his back disability and that his back disability was a 
principal reason for his being awarded Social Security 
disability benefits in 1992.

The veteran has also been granted service connection for 
arthritis, right shoulder, arthritis, left shoulder, and 
arthritis, left wrist.  During his August 2001 hearing before 
the board, the veteran contended that each of these service-
connected disabilities have increased in severity since the 
veteran July 1999 VA examination.  

The Board believes that under the provisions of the VCAA and 
its implementing regulations pertaining to medical 
examinations, further evaluation of the veteran's service-
connected disabilities, other than his lumbosacral 
disability, is required prior to appellate review of the 
veteran's claim of entitlement to TDIU.  

The veteran contends that the evidence establishes that his 
service-connected disabilities preclude him from working.  
While the evidence of record clearly reflects that the 
veteran is currently unable to work, the medical evidence 
does not clarify whether the veteran's service-connected 
disabilities, considered without reference to disorders for 
which service connection is not in effect, would preclude 
employment.  The VCAA requires that VA assist the veteran to 
obtain relevant medical opinion as necessary to address this 
issue.

Additionally, the veteran and his representative stated at 
his Travel Board hearing that the veteran intended to seek 
service connection for additional disorders, including 
diabetes and PTSD.  The RO should determine whether any 
additional claims for service connection have been submitted 
prior to readjudicating the veteran's claim of entitlement to 
TDIU.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any records of 
VA clinical treatment of the veteran from 
August 2001 to the present.  The RO 
should ask the veteran to identify any 
additional available private clinical 
record which might be relevant to any of 
the claims on appeal.  The RO should 
attempt to obtain all identified records, 
after the veteran signs and returns any 
necessary forms authorizing the release 
of any identified private records.  If 
any identified records cannot be obtained 
or are unavailable, it should be so 
stated for the record, and the RO should 
inform the veteran and his representative 
of all results of requests for records.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and his day-to-day 
occupational functioning.  A written copy 
of the report should be associated with 
the claims folder.

3.  The veteran should be afforded a VA 
examination in order to evaluate his 
service-connected disabilities.  The 
claims folder and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The veteran's service-connected 
disabilities should be evaluated for the 
specific purpose of assessing the degree 
of industrial impairment caused, in light 
of the veteran's recorded medical, 
educational, and vocational history.  The 
examiner must express an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected disorders, as distinguished 
from any non service-connected disorders.  
The report of the examination must be 
associated with the veteran's VA claims 
folder.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been completed.  If 
development is incomplete, or if the RO 
determines that additional development is 
necessary to comply with the VCAA, 
appropriate corrective action should be 
implemented.  Following completion of the 
foregoing, and completion of adjudication 
of any claims which might affect the 
outcome of the claim on appeal, the RO 
should readjudicate the veteran's claim 
of entitlement to TDIU.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


